Per Curiam.
Assuming that the plaintiffs herein have stated a cause of action which will, by a stretch of the most exuberant imagination, be indulged in, the case contains no evidence whatever of any intention on the part of the defendant to dispose of its property with the intent to defraud its creditors, and as the attachment was granted upon that ground without any evidence to support it, it was properly vacated and the order expressive of that result was proper and should be affirmed, with ten dollars costs and disbursements.